DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive for amendments/arguments filed on March 29, 2022. Claims: 21-27, 29-41 are pending for examination.
Claims: 1-20, 28 (canceled).
Claim: 41 (New)
Response to Argument
 
Applicant’s arguments filed on March 29, 2022, with regards to rejection of claims 21-27, 29-41 have been fully considered, and they are found to be persuasive. 
The double patenting rejection is maintained because applicant didn’t file any terminal disclosure or amend the claims, see paragraph 7 of Office Action dated 10/18/21.
In applicants remarks, on pages 8-9, Applicant argues that claim 28 was not addressed in the last office action.
In response, applicant’s argument is considered, and a second non-final rejection is applied.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 26-27, 30-34, 36-40 are rejected under AIA  35 U.S.C. 103(a) as unpatentable over Essenmacher (US 2009/0307317A1), in view of Burrell (US 2014/0237055 A1).
Regarding claim 21, 
Essenmacher teaches, a method of managing electronic messages comprising (see abstract): 
receiving, by a computing device, information from a first electronic message client, the information identifying a recipient to be removed from a list of recipients of an electronic message previously delivered to the computing device (see fig. 3 (#302), and para [0032] line 6-11, The system (i.e. computer device) determines, One embodiment of the logic to prompt consideration of whether a recipient list is to be modified is described with reference to FIG. 3. Further, one embodiment of the logic to modify the recipient list. and;  
Para [0034] line 5-8, Subsequent to determining whether the modification is to be propagated to the existing participants (i.e. second client computer, and; Note: modification list means adding or removing recipients from the existing list. And;
Para [0060] teaches, one or more existing recipients may be removed from the lists and/or one or more recipients may be moved from one header field. This email is called previously delivered email/(i.e. master/original email.)
and 
providing, by the computing device, the received information to a second electronic message client so as to update a copy of the electronic message, comprising the list of recipients on the second electronic message client to remove the recipient from the list of recipients of the copy of the electronic message (see para [0037] then administrative records are created that are to be sent to the existing recipients to update their distribution lists and para [0042] the existing participant's e-mail client updates the reference email’s carbon copy, 
(Note: The reference email is called the initial email of the originator (para [0036], it also says now to be updated, and it is updated ([0042]), and;
 See also para [0060])
Essenmacher does not explicitly teach, associating, for each recipient of the list of recipients, a status that indicates whether the respective recipient is either a current recipient or a removed recipient.
In analogous art,
Burrell teaches, 
associating, for each recipient of the list of recipients, a status that indicates whether the respective recipient is either a current recipient or a removed recipient (see 7(#134), and para [0059]-[0060] Removing request from list, [0069]-[0070] A user interface update 146 to indicate to the user that the removal request 142 was processed. the current recipient addresses, which notably no longer include the electronic device 14, 16 (i.e., device "C") whose specific address was removed.
and;
[0119] A message directed to a recipient recently removed from the distribution list (i.e. this a status.)).
It would have been obvious to one of ordinary skill in the art at effective filling date to modify updating of email system of Essenmacher with a status that indicates whether the respective recipient is either a current recipient or a removed recipient of Burrell. One of ordinary skill in the art would have been motivated to do to improve a capacity of the storage device (Burrell: [0002]).
Regarding claim 22, 
Essenmacher and Burrell teach claim 21,
Essenmacher teaches, wherein: the previously delivered electronic message is an email (see Para [0019] a recipient may be deleted from the To:, cc: or bcc: fields of the distributed e-mail.)
 and;
the received information includes an email address associated with the recipient (see Para [0020] the recipients that previously received the communication.)
Regarding claim 23, 
Essenmacher and Burrell teach claim 21,
Essenmacher further teaches, 
wherein providing the received information to the second electronic message client comprises pushing the received information to the second electronic message client upon receipt of the received information from the first electronic message client (see para [0056] the new participant's userid, as an example, is appended as an addendum recipient to the original e-mail thread distribution list, Note: New participants are second message client.).
Regarding claim 24, 
Essenmacher and Burrell teach claim 21,
Essenmache further teaches, wherein providing the received information to the second electronic message client comprises providing the received information to the second electronic message client in response to a sync request received from the first electronic message client (see para [0036] update the distribution lists of the existing recipients to include the new recipient.)
Regarding claim 26, 
Essenmacher and Burrell teach claim 21,
Essenmacher further teaches, wherein the recipient information includes date information (para [0044])) and further comprising updating the change log based on the date information such that the change log (i.e. recipient list) identifies a date on which the new recipient was added to the list of recipients associated with the electronic message (para [0046]) 
Regarding claim 27,
Essenmacher and Burrell teach claim 21,
Essenmacher further teaches, a method of managing electronic messages comprising (Abstract)
receiving, from a first electronic message client, recipient information identifying a new recipient to be added to the list of recipients of the previously delivered electronic message (see para [0020])
updating the previously delivered electronic message by including the new recipient in the list of recipients of the previously delivered electronic message (see para [0046])
providing the additional information to the second electronic message client (see para [0046])
wherein receipt of the recipient information at the second electronic message client causes the second electronic message client to update the copy of the previously delivered electronic message by including new recipients in the list of recipients of the copy of the previously delivered electronic message (see para [0035]).
Regarding claim 30,
Essenmacher teaches, a system for managing electronic messages comprising: one or more processors; 3Application No. 16/584,359Docket No.: 007737.01109 (CTX-941USCN/DRS) Reply to Office Action of January 28, 2022a data store storing a previously delivered electronic message comprising a list of recipients the previously delivered electronic message has been delivered to (see para [0049]); and 
memory storing instructions that, when executed by one of the one or more processors, cause the system to (see para [0062]): 
receiving, by a computing device, information from a first electronic message client, the information identifying a recipient to be removed from a list of recipients of an electronic message previously delivered to the computing device (see fig. 3 (#302), and para [0032] line 6-11, The system (i.e. computer device) determines, One embodiment of the logic to prompt consideration of whether a recipient list is to be modified is described with reference to FIG. 3. Further, one embodiment of the logic to modify the recipient list. and;  
Para [0034] line 5-8, Subsequent to determining whether the modification is to be propagated to the existing participants (i.e. second client computer, and; Note: modification list means adding or removing recipients from the existing list. And;
Para [0060] teaches, one or more existing recipients may be removed from the lists and/or one or more recipients may be moved from one header field. This email is called previously delivered email/(i.e. master/original email.)
and 
providing, by the computing device, the received information to a second electronic message client so as to update a copy of the electronic message, comprising the list of recipients on the second electronic message client to remove the recipient from the list of recipients of the copy of the electronic message (see para [0037] then administrative records are created that are to be sent to the existing recipients to update their distribution lists and para [0042] the existing participant's e-mail client updates the reference email’s carbon copy, 
(Note: The reference email is called the initial email of the originator (para [0036], it also says now to be updated, and it is updated ([0042]), and;
 See also para [0060])
Essenmacher does not explicitly teach, add, for each recipient of the list of recipients, a status that indicates whether the respective recipient is either a current recipient or a removed recipient.
In analogous art,
Burrell teaches, 
add, for each recipient of the list of recipients, a status that indicates whether the respective recipient is either a current recipient or a removed recipient (see 7(#134), and para [0059]-[0060] Removing request from list, [0069]-[0070] A user interface update 146 to indicate to the user that the removal request 142 was processed. the current recipient addresses, which notably no longer include the electronic device 14, 16 (i.e., device "C") whose specific address was removed.
and;
[0119] A message directed to a recipient recently removed from the distribution list (i.e. this a status.)).
It would have been obvious to one of ordinary skill in the art at effective filling date to modify updating of email system of Essenmacher with a status that indicates whether the respective recipient is either a current recipient or a removed recipient of Burrell. One of ordinary skill in the art would have been motivated to do to improve a capacity of the storage device (Burrell: [0002]).

Regarding claim 36,
Essenmacher and Burrell teach claim 30,
Essenmacher teaches, 
wherein: the previously delivered electronic message is associated with an electronic message thread comprising one or more additional previously delivered electronic messages (see para [0020] and [0028] Email thread refer as previously delivered email.), 
wherein each of the one or more additional previously delivered electronic messages comprises an individual list of recipients the respective additional previously delivered electronic message has been delivered to (see para [0028]); and 
the instructions, when executed, further cause the system to, for each of the one or more additional previously delivered electronic messages, update the list of recipients of the respective additional previously delivered electronic message by removing the recipient from the list of recipients of the respective additional previously delivered electronic message (see para [0031] the administrative record may optionally be marked as admin unnecessarily drawing undue attention beyond it's intended context of simply indicating a modification/updated to the recipient list).
Regarding claim 37,
Essenmacher and Burrell teach claim 36,
Essenmacher teaches, wherein: the second electronic message client stores, for each of the one or more additional previously delivered electronic messages, a copy of the respective additional previously delivered electronic message comprising the individual list of recipients (see para [0036]); and 
receipt of the information at the second electronic message client causes the second electronic message client to, for each of the one or more additional previously delivered electronic messages, update the copy of the respective additional previously delivered electronic message by removing the recipient from the individual list of recipients of the copy of the respective additional previously delivered electronic message (see para [0037] then administrative records are created that are to be sent to the existing recipients to update their distribution lists and para [0042] the existing participant's e-mail client updates the reference email’s carbon copy, 
(Note: The reference email is called the initial email of the originator (para [0036], it also says now to be updated, and it is updated ([0042]), and;
 See also para [0060])
Regarding claim 39,
Essenmacher and Burrell teach claim 30,
Essenmacher further teaches, a method comprising: 
receiving, by a computing device, information from a first client device, the information identifying a new recipient to be added to a list of recipients in a previously delivered electronic message received by the computing device (see para [0020] and [0046]); and 
updating, by the computing device, the previously delivered electronic message to include the new recipient in the list of recipients of the previously delivered electronic message based on the received information (see para [0036] and [0046]); and 
Essenmacher does not explicitly teach,
storing, by the computing device and for each recipient of the list of recipients, a status that indicates whether the respective recipient is either a current recipient or a removed recipient.
In analogous art,
Burrell teaches, 
storing, by the computing device and for each recipient of the list of recipients (see para [0038] store a distribution list), a status that indicates whether the respective recipient is either a current recipient or a removed recipient (see 7(#134), and para [0059]-[0060] Removing request from list, [0069]-[0070] A user interface update 146 to indicate to the user that the removal request 142 was processed. the current recipient addresses, which notably no longer include the electronic device 14, 16 (i.e., device "C") whose specific address was removed.
and;
[0119] A message directed to a recipient recently removed from the distribution list (i.e. this a status.)).
It would have been obvious to one of ordinary skill in the art at effective filling date to modify updating of email system of Essenmacher with a status that indicates whether the respective recipient is either a current recipient or a removed recipient of Burrell. One of ordinary skill in the art would have been motivated to do to improve a capacity of the storage device (Burrell: [0002]).
Claim 31 recites all the same elements of claim 22, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 22 applies equally as well to claim 31. 
Claim 32 recites all the same elements of claim 25, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 25 applies equally as well to claim 32. 
Claim 33 recites all the same elements of claim 26, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 26 applies equally as well to claim 33. 
Claim 34 recites all the same elements of claim 27, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 27 applies equally as well to claim 34. 
Claim 38 recites all the same elements of claim 23, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 23 applies equally as well to claim 38.
Claim 40 recites all the same elements of claim 27. Therefore, the supporting rationale of the rejection to claim 27 applies equally as well to claim 40.
Claim 25 is rejected under AIA  35 U.S.C. 103(a) as unpatentable over Essenmacher (US 2009/0307317A1), in view of Hopper (US 2013/0232206 A1).
Regarding claim 25, 
Essenmacher teaches claim 21,
Essenmacher teaches, 
 updating the change log based on the recipient information such that the change log identifies the new recipient included in the list of recipients associated with the electronic message (see para [0036] para [0036] update the distribution lists of the existing recipients to include the new recipient).
Essenmacher does not explicitly teach, storing, at the electronic message server.
Hopper teaches, further comprising: storing, at the electronic message server (see para [0022] The Group database may be locally stored on the recipient's terminal or may be accessible from a server over a corporate network.); and
It would have been obvious to one of ordinary skill in the art at effective filling date to modify updating of email system of Essenmacher with storing, at the electronic message server of Hopper. One of ordinary skill in the art would have been motivated to do to view the original email to update a new list (Hopper:[0004]-[0006]) 
Claims 29, 35, 41 are rejected under AIA  35 U.S.C. 103(a) as unpatentable over Essenmacher (US 2009/0307317A1), in view of Burrell (US 2014/0237055 A1) and further in view of Keohane (US 2005/0055413 A1).
Regarding claim 29,
Essenmacher and Burrell teach claim 27,
Essenmacher and Burrell fail to teach, wherein the additional information includes date information and further comprising:
 updating a change log associated with the previously delivered electronic message such that the change log identifies a date on which the new recipient was included in the list of recipients of the previously delivered electronic message.
In analogous art, Keohane teaches, 
wherein the additional information includes date information and further comprising:
 updating a change log associated with the previously delivered electronic message such that the change log identifies a date on which the new recipient was included in the list of recipients of the previously delivered electronic message (see fig. 5(510), and para [0043] if the recipient address in the list the date for the recipient address in the list is updated with the new date. Note: it is meaning that the new recipient is added in the list and the list is now updated with the date.
It would have been obvious to one of ordinary skill in the art at effective filling date to modify updating of email system of Essenmacher with Burrell further with a date on which the new recipient was included in the list of recipients of the previously delivered electronic message.
 of Keohane. One of ordinary skill in the art would have been motivated to do to save a time [Keohane: [abstract]).
Claim 35 recites all the same elements of claim 29, but in system form rather than method form. Therefore, the supporting rationale of the rejection to claim 29 applies equally as well to claim 35.
Claim 41 recites all the same elements of claim 29. Therefore, the supporting rationale of the rejection to claim 29 applies equally as well to claim 41.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443